                  Case 20-50899-CSS               Doc 13        Filed 03/10/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )
                                                                )
NSC WHOLESALE HOLDINGS LLC., et al.,                            )     Chapter 11
                                                                )
                  Debtors.1                                     )     Case No. 18-12394 (CSS)
                                                                )
                                                                )     (Jointly Administered)
                                                                )
                                                                )
NSC LIQUIDATING TRUST,                                          )
                                                                )
                  Plaintiff,                                    )     Adv. Proc. No. 20-50899 (CSS)
                                                                )
v.                                                              )
                                                                )
HADDAD INTERNATIONAL LLC,                                       )
                                                                )
                  Defendant.
                                                                )
                                                                )

                   PLAINTIFF’S REQUEST FOR JUDGMENT BY DEFAULT

TO:      THE CLERK OF THE UNITED STATES BANKRUPTCY COURT
         FOR THE DISTRICT OF DELAWARE

         The NSC Liquidating Trust (the “Trust” or the “Plaintiff”), by and through its attorneys

Gibbons P.C., has requested that a default be entered against Haddad International LLC (the

“Defendant”). Upon entry of default, the Plaintiff further requests an entry of default judgment

against Defendant pursuant to Fed. R. Civ. P. 55(b)(1), made applicable by Fed. R. Bankr. P. 7055,

in the following sum based on the Complaint, Plaintiff’s Request for Entry of Default and the

Affidavit of Counsel attached hereto as Exhibit “A”, and incorporated herein by reference.




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC
Wholesale Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC
of West Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
             Case 20-50899-CSS   Doc 13     Filed 03/10/21   Page 2 of 2




      Principal:   $26,946.27
      Costs:          $350.00
      Total:       $27,296.27


Dated: March 10, 2021               GIBBONS P.C.
       Wilmington, Delaware
                                    By: /s/ Howard A. Cohen
                                    Howard A. Cohen (DE 4082)
                                    Natasha M. Songonuga (DE 5391)
                                    300 Delaware Avenue, Suite 1015
                                    Wilmington, DE 19801-1671
                                    Telephone: (302) 518-6324
                                    Facsimile: (302) 429-6294
                                    E-mail: hcohen@gibbonslaw.com
                                             nsongonuga@gibbonslaw.com
                                    -and-
                                    Robert K. Malone, Esq.
                                    One Gateway Center
                                    Newark, New Jersey 07102
                                    Telephone: (973) 596-4500
                                    Facsimile: (973) 596-0545
                                    E-mail: rmalone@gibbonslaw.com

                                    Counsel for the NSC Liquidating Trust




                                      2
